—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 10, 1997, convicting him of assault in the second degree, attempted assault in the third degree, reckless endangerment in the second degree (two counts), endangering the welfare of a child (two counts), and criminal possession of a weapon in the fourth degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.